Case 7:17-CV-03844-KI\/|K-.]CI\/| Document 131 Filed 10/24/18 Page 1 of 3

 

THE LAW OFF!CE OF

A\/RAl\/l E. FRiSc:H LLC

Ma|!ing Address New Jersey Ofnce New York Of'hce
P. O. Box 435 1 Universl'ty Plaza 150 Broadway
Teaneck, NJ 0?666 Suite 1¥9 Suite 900

Hackensack, NJ 07601 New Yorl<, NY 10038

 

SO ORDERED:
Appiication granted. The Couit will hold a pre-motion
conference on Novernber l, 2018 at 10:00 a.m. in

 

 

 

HO“_ judith C_ Mccanhy Courtroorn 421. Additionally, Plaintiff is directed to

The HOB_ Char;es L_ Bl.ieant Jr_ respond to this letter by close of business on October

F ederal Building and United States Courthouse 26, 2018-

300 uarro as St. .

Whit(§ Plainl;, NY 10601-4150 u‘:j"“'é¢?;’l /?' m €C'¢¢», OJ/' 10-24-]8
JUDITI~I C. MCCARTHY ‘/

Via Electronic Filing United States Magistrate Judge

 

Re: Vertime v. New Dover Group Ltd. 7117-cv-03844(KMK)

Dear .ludge McCarthy:

This firm represents Stuhrling Outlet, Stuhrling Original LLC and Chaim Fischer
in regard to certain subpoenas issued recently by the plaintiff in this matter. I write to
request a pre~rnotion conference for a motion to quash the subpoenas

These subpoenas are the third set of subpoenas issued to l\/lr. Fischer and his
companies lnitiaily, the Plaintiff subpoenaed a low level employee named Samuel Schiff
who had been posting some Watches on Amazon for sale on behalf of Stuhriing Outlet,
which is one of Mi'. Fischer’s businesses in the Watch industry. lnitially, l\/Ir. Schiff was
deposed at a lengthy deposition. Subsequently, Plaintiff subpoenaed Mr. Fischer, who
produced documents and Was deposed on June 26. Each of the depositions taken to date
Was several hours iong, and Plaintiff has made a claim before Judge Karas that Mr.
Fischer and Stuhrling somehow violated the Court’s injunction

Now in the interest of harassing Mr. Fischer, Piaintit`f served an additional set of
subpoenas, largely seeking information that was already provided at his lengthy
deposition. The depositions and document productions provided detailed information
about the purchase of the goods and the subsequent sales and how l\/Ir. Fischer’s company

paid for the goods These issues are detailed in response to Plaintifi’s pending motion for

contempt of the injunction, and in the interest of brevity, we Will not repeat the detailed

 

 

Case 7:17-cv-O3844-K|\/|K-.]C|\/| Document 131 Filed 10/24/18 Page 2 of 3
Case 7:17-cv-03844~Ki\/1K-JC[\/i Document 130 Filed 10/22/18 Page 2 of 3

Page 2 of 3
Hon. Judith C. McCarthy
analysis of the deposition here. ln addition, the transcript is available on the docket at

entry #12().

l annex to this letter a copy of the objections to the subpoena that were served on
Plaintiff on October 22, 2018.

As noted therein, the respondents to the subpoenas object on several grounds
First, the subpoenas were not properly served in accordance with Rule 45. No witness
fee was tendered, which is a requirement under R-ule 45. Second, the subpoenas were
served less than ten days from the date upon which a response is demanded, which does
not allow sufficient time to comply. As is Plaintiff’s wont, they are trying to jam up Mr.
Fischer to make it impossible to comply with the subpoena

As mentioned abovc, virtually ali of the “topics of discussion” listed for a
potential deposition were discussed at length at the prior depositions Furthermore, Mr.
Fischer is a third party and should not be subjected to multiple depositions even if
Plaintiff had suddenly discovered additional items which it needed to discuss Plaintiff
was the one that rushed the depositions prior to obtaining party discovery. As such, it
should be held to its choices and should not be entitled to inconvenience Mr. Fischer and
Stuhrling. More importantly, each of the deposition topics was actually discussed at the
prior deposition. In the event the Court permits a formal motion, we will provide the
precise citations to the deposition record to demonstrate this

Similarly, Plaintifl"s document requests are almost entirely duplicative other than
two items One is the Plaintiff’s demand for documentation of payments to the
Defendant for the goods The other item was detailed information about the purchasers
of the goods from Stuhriing. The respondents object as this would require providing
confidential customer information to a direct competitor of l\/lr. Fischer, Who sells many
types of watches Furtherrnore, knowing the names of purchasers would add nothing to
their case against the Defendant. Overall, these repetitive subpoenas ask for little of
value and demand quite a bit of work from the respondents ; work which could have been
avoided had the Plaintiff properly formulated its original subpoenas

Finally, the subpoenas are overbroad and request information outside the scope of
this case. They demand information about entities that have nothing to do with the
watches at issue. Mr. Fischer testified that his business that sold the watches was known

as Stuhrling Outlet. His other businesses have no involvement in the watches at issue and

§ mr mw orifice oF
§AVRAM E. FR|SCH LLC

 

Case 7:17-cv-O3844-K|\/|K-.]C|\/| Document 131 Filed 10/24/18 Page 3 of 3
Case 7:17~cV-O3844-Kl\/|K-.JCM Document 130 Filed 10/22/18 Page 3 ot 3

l’age 3 of 3
Hon, Judith C. McCarthy
should not be subject to the Subpoena. This includes Stuhrling Original, which l\/h'.

Fischer already testified has nothing to do with this matter.

When “requests are ‘unreasonably cumulative or duplicative’ under Fed. R. Civ.
P. 26” it is proper that they be quashed Nova Biomedical Corp. v. i~Stat Corp_., 182
F.R.D. 4l9, 423 (S.D.N.Y. l998). The additions to Plaintiff` s subpoenas could have been
included in the initial subpoena, and in any event were largely discussed Whiie Plaintiff
appears to want to treat the respondents as parties to this action, they are not. Mr. Fischer
is a non-party and is entitled to avoid the decided inconvenience of multiple depositions
Furthermore, the customer information should be shielded as a trade secret. It is

unreasonable to ask that a non-party be asked to share its customer list with a competitor.

Very truly yours,

U)i}/Zébin g :l’;`\/r:i<_/Q

Avrarn E. Frisch

Cc: Chaim Fischer (via email)
Ann Rubin (via ECF)

§ ruiz LAw cramer oF
§AVRAM E. FR|SCH LLC

 

